NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TONY FU,                                        No.    21-15423

                Plaintiff-Appellant,            D.C. No. 4:18-cv-04668-JST

 v.
                                                MEMORANDUM*
CITY AND COUNTY OF SAN
FRANCISCO; MATTHEW P. SULLIVAN,
an individual and in his official capacities,

                Defendants-Appellees,

and

DEMAS WAI YAN, Esquire; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                              Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tony Fu appeals pro se from the district court’s summary judgment in his 42

U.S.C. § 1983 action alleging various claims related to his arrest. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Thomas v. Ponder, 611

F.3d 1144, 1149 (9th Cir. 2010). We affirm.

      The district court properly granted summary judgment on Fu’s due process

claim because Fu failed to raise a genuine dispute of material fact as to whether his

arrest lacked probable cause. See United States v. Lopez, 482 F.3d 1067, 1072 (9th

Cir. 2007) (explaining probable cause standard); see also Ewing v. City of

Stockton, 588 F.3d 1218, 1224-25 (9th Cir. 2009) (“If the officer omitted facts

required to prevent technically true statements in the affidavit from being

misleading, the court determines whether the affidavit, once corrected and

supplemented, establishes probable cause.”).

      The district court properly granted summary judgment on Fu’s excessive

bail claim because Fu failed to raise a triable dispute as to whether his bail was

calculated “for purposes unauthorized by California law or that the amount of bail

was excessive in light of the valid purposes for which it was set.” Galen v. County

of Los Angeles, 477 F.3d 652, 661 (9th Cir. 2007).

      The district court properly granted summary judgment on Fu’s conditions-

of-confinement claims because Fu failed to raise a triable dispute as to whether the

conditions of his pretrial detention amounted to a due process violation. See


                                          2                                     21-15423
Castro v. County of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (holding

that challenges to conditions of pretrial detention are analyzed under the due

process clause of the Fourteenth Amendment rather than the Eighth Amendment);

see also Gordon v. County of Orange, 888 F.3d 1118, 1124–25 (9th Cir. 2018)

(explaining the objective deliberate indifference standard that applies to

conditions-of-confinement claims).

      The district court properly granted summary judgment on Fu’s equal

protection claim because Fu failed to raise a triable dispute as to whether his

unequal treatment was based on an impermissible classification or whether the City

intentionally and without any rational basis treated him differently from others

similarly situated. See N. Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th

Cir. 2008).

      The district court properly granted summary judgment on Fu’s conspiracy

claim because Fu failed to raise a triable dispute as to whether there was “an

agreement or ‘meeting of the minds’ to violate constitutional rights.” Franklin v.

Fox, 312 F.3d 423, 441 (9th Cir. 2002) (quoting United Steelworkers of Am. v.

Phelps Dodge Corp., 865 F.2d 1539, 1540-41 (9th Cir. 1989)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on




                                          3                                       21-15423
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        4                               21-15423